                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES,                                        :
                                                      :
        Plaintiff,                                    :
                                                      :         Case No. 2:19-CR-20
        v.                                            :
                                                      :         JUDGE SARAH D. MORRISON
KEVEANTE SMOOT,                                       :
                                                      :
        Defendant.                                    :


                                      OPINION & ORDER
        Defendant Keveante Smoot’s third motion to reconsider order of detention, this time

captioned as “Emergency Motion for Reconsideration and Supplemental [sic] Information

Regarding Release due to COVID-19 Global Pandemic” (ECF No. 81), and the Government’s

noted opposition thereto, are presently before the Court for consideration. The Court determines

that the motion is suitable for a decision without a hearing.

   I.        BACKGROUND

        On December 20, 2018, the Government filed a criminal complaint against Defendant,

alleging that there was probable cause to believe that Defendant was a felon in possession of a

firearm in violation of 18 U.S.C. § 922(g)(1). (ECF No. 1.) Upon a finding of probable cause,

Magistrate Judge Vascura issued an arrest warrant the same day. (ECF No. 2.) Defendant was

arrested and had his initial appearance before Magistrate Judge Vascura on December 21, 2018,

at which time he was temporarily detained pending the detention hearing. (ECF Nos. 3, 6.) On

December 28, 2018, Magistrate Judge Vascura held a detention hearing and ordered Defendant

detained pending trial. ECF No. 10. Specifically, she found “by clear and convincing evidence

that no condition or combination of conditions of release w[ould] reasonably assure the safety of


                                                 1
 any other person and the community” and “by a preponderance of evidence that no condition or

 combination of conditions of release w[ould] reasonably assure the defendant’s appearance as

 required.” (ECF No. 16.) The reasons for the detention included: the weight of evidence against

 Defendant was strong; he was subject to a lengthy period of incarceration if convicted; his

 lengthy prior criminal history; his history of violence or use of weapons; his history of alcohol or

 substance abuse; his lack of stable employment; his jack of stable residence; a prior failure to

 appear in court as ordered; and prior violations of probation, parole, or supervised release. Id. at

 2-3.

         A grand jury indicted Defendant on one count of being a felon in possession of a firearm

 in violation of 18 U.S.C. §§ 922(g)(1) and 924(a). (ECF No. 13.) Magistrate Judge Vascura held

 a Preliminary Hearing on January 4, 2019, and found probable cause existed for the indictment.

 (ECF No. 11.) Thereafter, Defendant moved for review of the Magistrate Judge’s

detention order. (ECF No. 16.) The Court conducted a hearing and denied Defendant’s motion,

ruling that “the Government ha[d] satisfied its burden to show by clear and convincing evidence

that no conditions of release will reasonably assure the safety of the community.” (ECF No. 24 at

3.)

         The July 9, 2019 Superseding Indictment charges Defendant with being a felon in

possession of a handgun in violation of 18 U.S.C. § 922(g)(1) and a felon in possession of

ammunition in violation of 18 U.S.C. § 924(a). (ECF No. 31). The Superseding Indictment further

asserts a forfeiture count for those items. Id.

         Defendant’s March 11, 2020 Motion for Reconsideration of Release Conditions asked for

release from pre-trial detention to home confinement at his mother’s residence with GPS

monitoring due to his son’s behavioral issues and deaths of family and friends. (ECF No. 76). The



                                                   2
Government opposed. (ECF No. 78) The Court denied the motion on March 24, 2020 (ECF No.

80) and the instant motion (ECF No. 81) followed just two days later.

          Trial is now scheduled for April 13, 2020. (ECF No. 77.)

    II.      ANALYSIS

          In sum, Mr. Smoot wants to be released from pre-trial detention to electronic home

confinement with GPS monitoring at his mother’s residence because of coronavirus and his

resultant inability to communicate with counsel. He cites to 18 U.S.C. § 3145(b), which permits

review of detention orders issued by Magistrate Judges, and to 18 U.S.C. § 3142(i) of the Bail

Reform Act in support. Section 3142(i) provides:

                 The judicial officer may, by subsequent order, permit the
                 temporary release of the person, in the custody of a United States
                 marshal or another appropriate person, to the extent that the
                 judicial officer determines such release to be necessary for
                 preparation of the person’s defense or for another compelling
                 reason.
(Emphasis added). Mr. Smoot bears the burden of establishing circumstances warranting

temporary release under § 3142(i). United States v. Henry Clark, No. 19-40068-01-HLT, 2020

U.S. Dist. LEXIS 51390, at *4 (D. Kan. Mar. 25, 2020). He fails to do so.

          Defendant argues that his inmate status, and the claimed unsanitary conditions present at

his current facility, render him at a higher risk for contracting COVID-19. As such, he argues,

compelling reasons exist justifying his release under § 3142(i). In this regard:

                        The court is mindful of the unprecedented magnitude of the
                 COVID-19 pandemic and the extremely serious health risks it
                 presents. But, in that context, a defendant should not be entitled to
                 temporary release under § 3142(i) based solely on generalized
                 COVID-19 fears and speculation. Rather, the court must make an
                 individualized determination as to whether COVID-19 concerns
                 present such a compelling reason in a particular case that
                 temporary release is necessary under § 3142(i). In making that



                                                   3
               determination, the [Court] will evaluate at least the following
               factors:
                        (1) the original grounds for the defendant’s pretrial
                        detention,
                        (2) the specificity of the defendant’s stated COVID-19
                        concerns,
                        (3) the extent to which the proposed release plan is tailored
                        to mitigate or exacerbate other COVID-19 risks to the
                        defendant, and
                        (4) the likelihood that the defendant’s proposed release
                        would increase COVID-19 risks to others.
               The court will not necessarily weigh these factors equally, but will
               consider them as a whole to help guide the court’s determination as
               to whether a “compelling reason” exists such that temporary
               release is “necessary.” § 3142(i).


Id. at 9. The Court finds this guidance instructive and will therefore embark on the highlighted

analysis.

       ●       Original grounds for detention. This aspect incorporates the Court’s previous

findings that Defendant is a flight risk and a risk of harm to others. The Court’s April 2019 order

states “[Mr. Smoot] has a lengthy criminal history despite his age, including criminal convictions

for crimes such as possession of a controlled substance, robbery, burglary, and OVI. He has used

a firearm in connection with some of the aforementioned crimes. The record further indicates

that [Mr. Smoot] has failed to appear at a previous court hearing.” (ECF No. 24 at 6.) The Court

has also noted that his past crimes have increased in severity. This factor leans against release.

       ●       Specificity of Defendant’s stated COVID-19 concerns. The mere possibility of an

outbreak at his facility does not equate to a compelling enough reason to justify his release. See

United States v. Hamilton, No. 19-CR-54-01 (NGG), 2020 U.S. Dist. LEXIS 49095, at *5

(E.D.N.Y. Mar. 20, 2020) (denying temporary release to inmate of advanced age and with

dementia on COVID-19 grounds). Defendant does not claim that any inmate at his facility has

been affirmatively diagnosed with COVID-19.

                                                 4
       In addition, Defendant intones that he may be at increased risk because of his previous

purported bouts with bronchitis and other respiratory ailments. (ECF No. 81 at 10.) However,

Defendant’s motion only indicates that he informed his counsel of those conditions. (ECF No.

81.) The motion does not specify when. Nor does his instant filing assert that those alleged

conditions, to the extent that they remain, are not being properly managed by his current facility.

       Defendant also argues his inability to access counsel to prepare for trial is another

compelling reason justifying release. But no defendant housed in an Ohio jail may access

counsel at this time. And, the Court can take any attorney access issues into account when

considering the trial date. Furthermore, this case previously proceeded to jury trial date, only to

be continued at Defendant’s request for plea discussions. (ECF Nos. 39, 65). This indicates that

significant trial preparation has already taken place. The Court finds this consideration weighs

against release.

       ●       Effect of release plan on Defendant. Defendant provides no details as to how he

will arrive at his mother’s home. Additionally, “he offers no evidence to explain how living with

his mother mitigates the risk of infection. For example, he does not explain who else has or will

live in or frequent the home or identify any screening practices or concrete COVID-19

precautions being taken there.” Clark, 2020 U.S. Dist. LEXIS 51390, at *20 (D. Kan. Mar. 25,

2020). Similarly, Governor DeWine’s stay-at-home order is not being criminally enforced and

Defendant’s possible home confinement does not prevent others from visiting his mother’s

residence. Those facts exacerbate Defendant’s COVID-19 risks were he to be released. In

contrast, access to jails is both extremely limited and strictly enforced. That serves to minimize

Defendant’s COVID-19 exposure. This factor thus cuts against release.




                                                 5
          ●      Effect of release plan on the public. Again, Defendant offers only that he could

stay at his mother’s house. “A defendant who is unable to comply with conditions of release

poses potential risks to law enforcement officers who are already tasked with enforcing shelter-

in-place orders in many cities and counties, pretrial services officers who come into contact with

the defendant for supervision, and others if that individual is taken back into custody.” Clark,

2020 U.S. Dist. LEXIS 51390, at *21-22.

          Two Judges of his Court have ordered Defendant detained because he is a risk of flight, a

danger to the community, or both. Additionally, the undersigned just recently declined to release

Defendant to his mother’s home. Most importantly, however, Defendant’s extensive criminal

history establishes that he has “been unable or unwilling to remain law-abiding for most of his

adult life;” hence, the Court “has no reason to believe that he would suddenly become compliant

now.” Clark, 2020 U.S. Dist. LEXIS 51390, at *21-22. The fourth and final factor favors

continued detainment.

   III.       CONCLUSION

          The Court concludes that Defendant “has not established compelling reasons sufficient to

persuade the court that temporary release is necessary.” Id. at *24. Defendant’s “Emergency

Motion for Reconsideration and Supplemental [sic] Information Regarding Release due to

COVID-19 Global Pandemic” is DENIED. (ECF No. 81).

          IT IS SO ORDERED.

                                                      /s/ Sarah D. Morrison
                                                      SARAH D. MORRISON
                                                      UNITED STATES DISTRICT JUDGE




                                                  6
